Citation Nr: 0517010	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  99-21 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependents' educational assistance under 
the provisions of Chapter 35 of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran retired from the military in April 1981, after 
serving on active duty for 22 years, 6 months, and 4 days.  
His original enlistment was apparently in 1958.  Service 
records show that he had service which included assignments 
in Vietnam and Thailand.  He died in September 1997.  The 
appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.   

The Board remanded the case to the RO in February 2001, and 
again in January 2004.  The case has been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The veteran died in September 1997 due to respiratory 
arrest and circulatory collapse due to metastatic hepatoma; 
coronary heart disease was a significant condition 
contributing to death but not resulting in the underlying 
cause.  

3.  At the time of the veteran's death, service connection 
was not in effect any disability.

4.  The metastatic hepatoma was not manifested within one 
year of the veteran's discharge from service, and is not 
shown to be etiologically related to service 
or to a service connected disorder.

5.  A disability of service origin was not involved in the 
veteran's death.

6.  The appellant does not meet the statutory criteria for 
eligibility for DEA.


CONCLUSIONS OF LAW

1.  Metastatic hepatoma was not incurred in or aggravated by 
service, may not be presumed to have been incurred in service 
and is not proximately due to or the result of a service 
connected disease or disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).

3.  The statutory requirements for eligibility for chapter 35 
Dependents' Educational Assistance benefits have not been 
met.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 
3.807 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The appellant has been notified consistent with requirements 
under the VCAA in  letters dated in June 2001 and May 2003, 
and in the statement of the case and supplemental statements 
of the case.  These documents in combination informed the 
appellant of the information and evidence necessary to 
substantiate the claim, which evidence she was expected to 
submit, and which evidence VA would attempt to obtain for 
her.  She was also requested to inform the RO of any further 
evidence the claimant wanted VA to attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The record 
reflects that the RO has made reasonable efforts to obtain 
relevant medical and other evidence adequately identified by 
the appellant in support of her claim.    

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case because 
VCAA did not exist at that time.  However, after VCAA-
compliant notice was sent, the claim was readjudicated 
without "taint" from prior adjudication.  Thus, to decide 
the appeal now would not be prejudicial.  The Board finds 
that VA has complied with the VCAA duties to notify and 
assist.

II.  Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2004).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases. 38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for certain chronic diseases, which were 
manifested to a degree of 10 percent disabling within one 
year following the veteran's retirement from active duty; 
including cancer, cardiovascular-renal disease, hypertension 
and organic heart disease, and cirrhosis of the liver.  38 
C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2004) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2004) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e) (2004).  

The diseases listed at 38 C.F.R. § 3.309(e) (2004) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).  Effective May 8, 2001, 38 C.F.R. § 3.309 
was amended to include Type II diabetes mellitus.

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for, as potentially 
pertinent here: hepatobiliary cancers; urinary bladder 
cancer; renal cancer; gastrointestinal and digestive disease 
including liver toxicity; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); and, any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003); see also 
Notice, 67 Fed. Reg. 42,600 (June 24, 2002); Notice, 66 Fed. 
Reg. 2,376 (Jan. 11, 2001); Notice, 64 Fed. Reg. 59,232 (Nov. 
2, 1999).

The regulations pertaining to Agent Orange exposure include 
all herbicides used in Vietnam and provide for a presumption 
of exposure to herbicide agents for veterans who served on 
active duty in Vietnam during the Vietnam era and manifest 
the enumerated disorders at 38 U.S.C.A. § 3.309. 38 C.F.R. § 
3.307(a)(6)(iii).   "Service in Vietnam" includes service in 
the waters offshore, or service in other locations if the 
conditions of service involved duty or visitation in Vietnam. 
38 C.F.R. § 3.313(a).  

The Board has reviewed all the evidence of record including 
service medical records and private and VA medical records 
since service, transcripts of two hearings before the RO, and 
published material submitted.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The evidence submitted by the 
appellant or on her behalf is extensive and will not be 
discussed in total detail.  The Board will summarize the 
relevant evidence where appropriate and material to the 
issues here.

The official death certificate shows that the veteran died in 
September 1997.  The immediate cause of death was respiratory 
arrest and circulatory collapse due to metastatic hepatoma.  
Coronary heart disease was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause.  An autopsy was not performed.  At the time of the 
veteran's death, service connection was not in effect for any 
disability.  

The veteran's service medical records do not reflect the 
presence of complaints or findings suggesting cancer, and 
specifically, of cancer involving the liver.  The November 
1980 retirement examination showed no pertinent abnormality.  
Also, evaluation of the lungs and chest, heart, and vascular 
system was normal.

That examination did contain notes associated with evaluation 
of the lungs and chest, noting findings of FVC - 3.9 liters; 
FEV - 3.40 liters; and FEF - unable to obtain.  A summary of 
defects included a finding of decreased FVC-mild restrictive 
disease, decreased MBC-reduced respiratory reserve, minimal 
obstructive disease; defects secondary to smoking history.

Private medical records include a note in August 1995, which 
shows that the veteran was found to have a tumor in his 
bladder.  He underwent a TURBT (transurethral resection of 
the bladder tumor) in September 1995.  Laboratory testing 
concluded with a diagnosis of papillary transitional cell 
carcinoma, Grade II/IV, there is no invasion of the lamina 
propria nor of the muscular wall.

As reflected in a September 1996 statement from Pothen Jacob, 
M.D., the veteran had been having intermittent black stools 
for a couple of months prior to September 1996.  When seen in 
early September 1996, the assessment was that the clinical 
presentation was quite suspicious for significant liver 
disease, probably post-transfusion chronic hepatitis 
associated liver disease.  In October 1996 the veteran was 
seen for a follow-up.  At that time the assessment was 
chronic liver disease, of unclear etiology.

Private treatment records show that in August 1997 the 
veteran was diagnosed with hepatocellular carcinoma.  
Treatment notes in August 1997 noted conditions of hepatoma, 
malignant fluid of the right chest, cirrhosis of the liver, 
coronary heart failure, and coronary artery disease.  Another 
August 1997 medical record contains an impression of 
hepatocellular carcinoma metastasis right pleura.

The veteran was admitted to a private hospital in early 
September 1997, a few days before his death, with a problem 
of shortness of breath and congestive heart failure.  The 
report noted that during his recent admission he was 
evaluated and found to have what appears to be primary trauma 
of the right lobe of the liver and massive right pleural 
effusion, which turned out to be malignant effusion.  The 
hospital report contains a history that the veteran was 
diagnosed with primary hepatoma, and right pleural effusion.

The hospital report contains an impression of (1) severe 
weakness, hypotension, and collapse; (2) metastatic cancer of 
the liver; (3) dehydration; (4) coronary heart disease with 
old myocardial infarction, status post previous angioplasty; 
(5) congestive heart failure; and (6) bilateral pleural 
effusion, more on the right side, possibly malignant 
effusion.

In June 1998, Usama Mukayed, M.D., stated that in his 
opinion, the veteran's death was due to the presence of a 
rapidly advancing hepatocellular carcinoma which had spread 
to the chest cavity causing malignant pleural effusion.  Dr. 
Mukayed noted that the veteran did have heart disease, 
however, that did not cause the final event.  Dr. Mukayed 
noted that cardiac catheterization done in February 1997 
showed a very well preserved left ventricular size and 
pumping action; the ejection fraction was approximately 70%, 
which was well within the normal range.  He further noted 
that at that time in 1997, the veteran had a reasonably 
adequately revascularized left ventricle. 

The Board has considered the appellant's claim for service 
connection for the cause of the veteran's death, and has 
considered whether such service connection is warranted on 
the bases as discussed below.

As reflected in a statement received from the representative 
in September 2003, the appellant maintains that the veteran 
contracted hepatocarcinoma while serving in Southeast Asia as 
a result of consuming local food containing a fungus-related 
carcinogen resulting in hepatocarcinoma.  The representative 
also noted that the veteran served in Thailand and Vietnam, 
and would therefore have been exposed to herbicides.  During 
a December 1999 hearing, the appellant testified indicating 
that the cancer may be related to exposure to Agent Orange 
while the veteran was in Vietnam.  

However, her statements are not competent evidence to 
establish the cause of the veteran's liver cancer.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because the appellant is not shown to be a medical 
professional, she is not competent to make a determination 
that the veteran's fatal disease was the result of Agent 
Orange or fungus-related carcinogen exposure in service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The death certificate shows that at the time of his death, it 
was determined that the cause of the veteran's death was 
respiratory arrest and circulatory collapse due to metastatic 
hepatoma.  In Dr. Mukayed's June 1998 statement, it was his 
opinion that the veteran's death was due to the rapidly 
advancing hepatocellular carcinoma which had spread to the 
chest cavity causing malignant pleural effusion; and that 
although the veteran did have heart disease, that did not 
cause the final event, of the veteran's death.  

First, with respect to the question of Agent Orange as a 
causative agent of the cause of the veteran's death, the 
veteran's service records reflect that he did have service in 
Vietnam, during the Vietnam era.  Thus, exposure to herbicide 
is presumed.  However, the medical evidence shows that the 
cause of the veteran's death was respiratory arrest and 
circulatory collapse due to metastatic hepatoma, or 
hepatocellular carcinoma.  See Dorland's Illustrated Medical 
Dictionary 754 (28th ed. 1994).  Because that disorder is not 
listed as one of the presumptive disorders under 38 C.F.R. § 
3.309(e) the veteran is not entitled to presumptive service 
connection under that criteria.  

Further, the medical evidence shows that the hepatocellular 
carcinoma was the primary cancer, with metastasis into the 
right pleura, causing right pleural effusion.  There is no 
evidence of a primary respiratory cancer so as to warrant 
consideration of presumptive service connection under 
criteria of 3.309(e) regarding the right pleural effusion.  
The competent medical evidence does not show the presence of 
cancer of the lung itself.  Further, there is no competent 
medical evidence to indicate that the veteran was ever 
diagnosed with any of the diseases listed as subject to the 
presumption.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The Court has specifically held that the provisions 
of Combee are applicable in cases involving Agent Orange 
exposure. McCartt v. West, 12 Vet. App. 164, 167 (1999).

The appellant's representative has suggested that VA obtain a 
medical opinion with respect to the possibility of the liver 
cancer being related to agent orange exposure.  Such an 
opinion would be appropriate if the record contained 
information or evidence indicating that liver cancer was 
associated with agent orange exposure.  It does not.  Rather, 
as previously described, the Secretary has found that a 
presumption of service incurrence is not warranted for 
hepatobiliary cancers.  See 68 Fed. Reg. 27,632 (May 20, 
2003).

The veteran's service medical records do not show any 
complaint or finding suggesting liver cancer, nor was 
carcinoma shown within the first year after the veteran's 
retirement from service in April 1981.  The medical evidence 
of record reveals that the veteran first had relevant 
complaints in the mid-1990s, and his hepatocellular carcinoma 
was first diagnosed in August 1997.  Right pleural effusion 
was diagnosed thereafter in the following month.  

Thus, as this was a number of years after his retirement from 
military service, the cancer may not be presumed to have been 
incurred in service.  Additionally, there is no medical 
evidence of record which relates the metastatic liver cancer 
to the veteran's service or any incident therein.  

The appellant has submitted a published study regarding 
etiologic factors for hepatocellular carcinoma.  That study 
contains certain statistics including sampling incidence 
rates of hepatocellular carcinoma in various countries 
including Thailand and others.  The study also noted that in 
Asia and Africa, high incidence rates have been associated 
with high endemic hepatitis B carrier rates and mycotoxin 
contamination of foodstuffs, stored grains, drinking water, 
and soil.  The appellant submitted this study as evidence 
that the veteran contracted hepatocarcinoma while serving in 
Southeast Asia as a result of consuming local food containing 
a fungus-related carcinogen, which resulted in 
hepatocarcinoma.  

That published study furnished by appellant is not probative 
evidence.  While the article may suggest a relationship in 
general, it does not specifically relate to the veteran's 
particular case, and in particular it obviously does not 
contain any analysis regarding the veteran's specific 
situation with respect to the likelihood of a link between 
any potential exposure to the fungus-related carcinogen and 
the veteran's hepatocarcinoma.  

As such, the article is of little probative value in the 
instant case.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  To 
establish service-connection, medical text evidence must "not 
simply provide speculative generic statements not relevant to 
the veteran's claim." Wallin v. West, 11 Vet. App. 509, 514 
(1998).  

The Board has also considered whether the decreased FVC-mild 
restrictive disease, decreased maximum breathing capacity-
reduced respiratory reserve, and minimal obstructive disease 
noted on the veteran's retirement examination were early 
manifestations of respiratory disease that played a part in 
the cause of the veteran's death.  

The report of a March 2004 VA examination shows that the 
examiner reviewed the claims file and addressed this issue.  
The examiner stated the following findings and opinions.  The 
veteran did have a very mild obstructive disease in his lungs 
at discharge from service.  The veteran had reduced FVC and 
reduced respiratory reserve; and this was very minimal.  As 
the cause of the veteran's death was hepatocarcinoma, then 
this mild obstructive disease, after service, would have no 
impact on his cause of death.  The examiner opined that it 
also did not contribute substantially or materially to the 
cause of death; would not combine to cause death; nor aided 
or lent assistance to the production of death, or resulted in 
debilitating effects and general impairment of health to an 
extent that would render the veteran materially less capable 
of resisting the effects of other diseases or injury 
primarily causing death; and was not of such severity as to 
have a material influence in accelerating death.

That examiner also opined that the minimal cardiac or 
vascular disease reported in service were not early 
manifestations of cardiovascular disease which contributed in 
any way to the veteran's death.

In summary, the Board finds that the evidence of record 
establishes that the veteran's hepatocellular carcinoma had 
its onset many years after service.  The veteran's death was 
due to the presence of a rapidly advancing hepatocellular 
carcinoma which had spread to the chest cavity causing 
malignant pleural effusion. There is no medical evidence that 
this carcinoma was present during service or within one year 
thereafter.  In addition, the more persuasive and probative 
medical evidence does not support that the veteran's cancer 
was related to service, either by way of exposure to Agent 
Orange or otherwise.  The lay assertions to the effect that a 
disease was related to service are neither competent nor 
probative of the critical issues in question.  

As such, it is the judgment of the Board that the 
preponderance of the evidence is against the appellant's 
claim, and that a service-connected disability did not cause, 
hasten, or materially and substantially contribute to the 
veteran's death.  


B. Dependent's Educational Assistance under the provisions of 
38 U.S.C.A. Ch. 35

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability. 38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2004).

As discussed above, however, the deceased veteran did not die 
of a service-connected disability.  The record reflects that 
he did not have a disability evaluated as total and permanent 
in nature resulting from a service-connected disability at 
the time of his death.  Accordingly, the appellant cannot be 
considered an "eligible person" entitled to receive 
educational benefits. 38 U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021(a)(2)(i)(ii).  Because the appellant does not 
meet the basic criteria under the law for eligibility for DEA 
benefits, the law is dispositive without regard to any other 
facts in the case. Where the law is dispositive, the claim 
must be denied on the basis of absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appeal for DEA 
benefits must be denied as a matter of law.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance under 38 
U.S.C., Chapter 35 is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


